El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Considerando: que con arreglo ,al artículo 71 de la Ley Hipotecaria vigente en esta Isla, los bienes inmuebles ó de-rechos reales anotados, podrán ser enagenados ó gravados, pero sin perjuicio del derecho de la persona á cuyo favor se haya hecho la anotación, y por consiguiente, que la razón alegada por el Registrador para denegar la inscripción de la escritura no es suficiente para impedirla, sin perjuicio del derecho de Don Braulio Vazquez, á cuyo favor aparece ex-tendida la anotación anterior.
Considerando: en cuanto á la cancelación de esta última, que también interesa el recurrente, no procede otorgarla, á tenor de lo que dispone el artículo 80 de la misma Ley, según el que “las inscripciones ó anotaciones preventivas, hechas en virtud de escritura pública,, no se cancelarán sino por providencia ejecutoria contra la cual no se halle pen-diente recurso de casación, que debe entenderse hoy de ape-lación, ó por otra escritura ó documento auténtico, en el *44cual exprese su consentimiento para la cancelación, la persona á cuyo favor se hubiere hecho la inscripción ó anota-ción, ó sus causahabientes ó representantes legítimos” en nin-guno de cuyos casos se encuentra comprendido el presente.
Vistas las disposiciones legales citadas.
Se Revoca la nota denegatoria del Registrador de la Propie-dad de Guayama, que ha dado lugar al presente recurso, declarándose que, á no impedirlo otras razones que no han sido alegadas por el Registrador, ,procede la inscripción de la escritura de venta de que se trata, sin perjuicio de los de-rechos de Don Braulio Vazquez á cuyo favor aparece exten-dida la anterior anotación, y sin lugar la cancelación de esta, que se solicita por el recurrente, sin especial condenación de costas.
Jueces concurrentes: Sres. Hernandez, Figueras y Mac-Leary.
El Juez Asociado Sr. Sulzbacher no tomó parte en la dis-cusión de este caso.